STOVER, Justice,
concurring.
I concur in the result. However, I do not agree with the majority’s reasoning under point of error two, at least in regard to the application of Sec. 156.105, which was in effect when the modification suit was filed in 1996. That section provides the following:
(a) The power of the court to order a joint managing conservatorship under Chapter 153 is a material and substantial change of circumstances sufficient to justify a modification of an existing sole managing conser-vatorship to a joint managing conservator-ship if the sole managing conservatorship was ordered in a suit affecting the parent-child relationship in which a final order was rendered on or after September 1, 1987.
Tex. Fam.Code Ann. § 156.105 (Vernon 1996). Since the motion to modify was filed in 1996, the non-substantive recodification of Sec. 156.105 in 1995 applies to the instant case. The statute mandates that there be an “existing” sole managing conservatorship before Sec. 156.105 is applied. Here, that requirement is met, since the original decree, having been entered in 1994, is an “existing” sole managing conservatorship. Because Sec. 156.105 applies to the instant case, the “material and substantial change” requirement for the modification of a sole managing conservatorship is supplied by the statute.1 See Enriquez v. Krueck, 887 S.W.2d 497, 502 (Tex.App.—San Antonio 1994, no writ).
The statutory finding, however, does not change our holding regarding point of error two. As pointed out by the majority, the other custody modification factors must also be satisfied. That was not done in the instant case. Consequently, I concur in the result.

. The plain language of the statute gives a result which, to me, is somewhat incongruous. The effect of Sec. 156.105, as written, is to make the "material and substantial change” prong an automatic finding in every motion to change a sole managing conservatorship to a joint managing conservatorship if the judgment ordering the sole managing conservatorship was rendered on or after September 1, 1987. Although it may seem improbable that the legislature intended such an outcome, the language of the statute, as well as its 1989 predecessor, dictates that result. That interpretation would seem to be consistent with Tex. fam. Code Ann. § 153.131 (Vernon 1996), which provides that the appointment of the parents as joint managing conservators is presumed to be in the best interest of the child.